Decision
On July 18, 2000, the defendant was sentenced to ten (10) years in the Montana State Prison, with five (5) years suspended, to be served consecutively to the sentence imposed in Cause No. DC-99-205.
On February 9,2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, to be served consecutively to the sentence imposed in Cause No. DC-99-205. The defendant shall also receive credit for the six (6) months served on the Intensive Supervision Program (ISP) prior to sentencing in this matter. The Board recommends that the Department of Corrections screen this defendant for entry into the Boot Camp Program.
The reason for this amendment is that the Board feels that ISP credit is arguably mandatory in that it is equivalent to house arrest, for which credit is mandatory. Conversion to a Department of Corrections commitment would facilitate the defendant being screened for entry into the Boot Camp Program which would be useful to the defendant's rehabilitation.
*22Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.